r-OURT OF APPEALS DiV j
                                                           STATE CF WASHIHGTC:-:

                                                          2013 OCT 28 AH 10: 3b


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

In the Matter of the Detention of               No. 69809-5-

H.S.
                                                UNPUBLISHED OPINION
                      Petitioner.
                                                FILED:
                                                          OCT 2 8 2013


        Per Curiam — H.S. appeals from the trial court order committing him for 14 days

of involuntary treatment. He contends, and the State concedes, that the State failed to

satisfy its burden of proving by a preponderance of the evidence that H.S. was "gravely

disabled" within the meaning of RCW 71.05.020(17)(b). Accordingly, we reverse the

trial court's decision and remand with directions to vacate the January 4, 2013 order

committing H.S. for involuntary treatment and the probable cause findings of fact and

conclusions of law.

        Reversed and remanded.

                                                FOR THE COURT: